Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites analyze geometry data of the component including the connection opening; and calculate a necessary positioning of the component. 

The limitation of analyze geometry data of the component including the connection opening, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executing a computer program with a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “with a processor” language, “analyzing” in the context of this claim encompasses the user manually analyzing the geometry data of the component. Similarly, the limitation of and calculate a necessary positioning of the component, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “with a processor” language, 

This judicial exception is not integrated into a practical application because once the calculation is done, the movable mounting is directed through a sequence of movements, but this is based on a flow behavior of the filling material rather than the result of the calculation step. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because removing filling material from a component by moving the component on a movable mount is a routine and conventional process.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim recites selecting a positioning and a sequence of movements with which most filling material is removed from the component in the shortest time.

The limitation of selecting a positioning and a sequence of movements with which most filling material is removed from the component in the shortest time, as drafted, is a 

This judicial exception is not integrated into a practical application because once the selection is done, the movable mounting is directed through a sequence of movements, which are not recited as being the same positioning and a sequence of movements which are selected in claim 2.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because removing filling material from a component by moving the component on a movable mount is a routine and conventional process.

Claims 3-4 and 6-8 are rejected as being dependent on a rejected claim.

Response to Amendment
The indicated allowability of claims 1-4 and 6-8 is withdrawn in view of the above 101 rejection.  As a result, claims 9 and 11-12 remain withdrawn and cannot be rejoined at this time. Additionally, Claim 1 of the amendments filed 11-10-21 includes the word “axes” underlined and indicates that claim 1 is “currently amended” however, claim 1 filed 5-3-21 also includes the word “axes” at the end of the claim. The amendment to claim 1 filed 11-10-21 is therefore not a proper amendment where all claims being currently amended must be presented with markings to indicate the changes that have 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ERIN F BERGNER/Examiner, Art Unit 1713